Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,081,454 in view of US Patent Publication 2011/0005435 to Renck. The claims of the related patent recite a pallet with a top deck and bottom deck separated via a plurality of support blocks. One of the support blocks has a pocket formed in one of the sides to allow the pallet to be spun around via the end of a lifting member. The pocket includes side surfaces that are non-orthogonal with respect to the outer exposed wall. 
The related pallet does not expressly recite that the bottom deck is formed of a plurality of bamboo boards. Renck teaches a pallet with made from laminated boards. The laminated boards can be made from parallel bamboo strips arranged side-by-side and the strips interwoven together at orthogonal angles (Renck, Par 0008).The bamboo boards can be used for the bottom deck boards (BD1, BD2). A top deck (TD2, TD3, TD4, LB, X1,X2) are spaced from the bottom deck via support blocks (SB1, SB2, SB3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet recited in the claims of the related patent by making the bottom deck formed from multiple bamboo boards as taught by Renck to withstand impacts better. 

Claims 1-7, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,053,261 in view of US Patent Publication 2011/0005435 to Renck. The claims of the related patent recite a pallet with a top deck and bottom deck separated via a plurality of support blocks. One of the support blocks has a pocket formed in one of the sides to allow the pallet to be spun around via the end of a lifting member. The pocket includes side surfaces that are non-orthogonal with respect to the outer exposed wall. 
The related pallet does not expressly recite that the bottom deck is formed of a plurality of bamboo boards. Renck teaches a pallet with made from laminated boards. The laminated boards can be made from parallel bamboo strips arranged side-by-side and the strips interwoven together at orthogonal angles (Renck, Par 0008).The bamboo boards can be used for the bottom deck boards (BD1, BD2). A top deck (TD2, TD3, TD4, LB, X1,X2) are spaced from the bottom deck via support blocks (SB1, SB2, SB3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet recited in the claims of the related patent by making the bottom deck formed from multiple bamboo boards as taught by Renck to withstand impacts better. 

Claims 1-7, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,081,453 in view of US Patent Publication 2011/0005435 to Renck. The claims of the related patent recite a pallet with a top deck and bottom deck separated via a plurality of support blocks. One of the support blocks has a pocket formed in one of the sides to allow the pallet to be spun around via the end of a lifting member. The pocket includes side surfaces that are non-orthogonal with respect to the outer exposed wall. 
The related pallet does not expressly recite that the bottom deck is formed of a plurality of bamboo boards. Renck teaches a pallet with made from laminated boards. The laminated boards can be made from parallel bamboo strips arranged side-by-side and the strips interwoven together at orthogonal angles (Renck, Par 0008).The bamboo boards can be used for the bottom deck boards (BD1, BD2). A top deck (TD2, TD3, TD4, LB, X1,X2) are spaced from the bottom deck via support blocks (SB1, SB2, SB3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet recited in the claims of the related patent by making the bottom deck formed from multiple bamboo boards as taught by Renck to withstand impacts better. 

Claims 1-7, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,364,063 in view of US Patent Publication 2011/0005435 to Renck. The claims of the related patent recite a pallet with a top deck and bottom deck separated via a plurality of support blocks. One of the support blocks has a pocket formed in one of the sides to allow the pallet to be spun around via the end of a lifting member. The pocket includes side surfaces that are non-orthogonal with respect to the outer exposed wall. 
The related pallet does not expressly recite that the bottom deck is formed of a plurality of bamboo boards. Renck teaches a pallet with made from laminated boards. The laminated boards can be made from parallel bamboo strips arranged side-by-side and the strips interwoven together at orthogonal angles (Renck, Par 0008).The bamboo boards can be used for the bottom deck boards (BD1, BD2). A top deck (TD2, TD3, TD4, LB, X1,X2) are spaced from the bottom deck via support blocks (SB1, SB2, SB3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet recited in the claims of the related patent by making the bottom deck formed from multiple bamboo boards as taught by Renck to withstand impacts better. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13, 15-19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0145145 to Ogburn in view of US Patent Publication 2011/0005435 to Renck. Ogburn teaches a pallet comprising a top deck (12) and a bottom deck (14) separated by a plurality of support blocks (16). The top deck is a monolithic (molded) plastic deck has a channel (62) which receives metal strips (50). As best seen in figure 1 and 5, the support blocks have a pocket/recess in the side surface. The pockets have sides that are angled relative to the outer exposed wall as best seen in figure 15. 
Ogburn does not expressly disclose that the bottom deck is composed of a plurality of bamboo boards. Renck teaches a pallet with made from laminated boards. The laminated boards can be made from parallel bamboo strips arranged side-by-side and the strips interwoven together at orthogonal angles (Renck, Par 0008).The bamboo boards can be used for the bottom deck boards (BD1, BD2). A top deck (TD2, TD3, TD4, LB, X1,X2) are spaced from the bottom deck via support blocks (SB1, SB2, SB3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Ogburn by making the bottom deck formed from multiple bamboo boards as taught by Renck to withstand impacts better. 

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0145145 to Ogburn in view of US Patent Publication 2011/0005435 to Renck as applied to claim 1  and 16 above, and further in view of US Patent 3,204,583 to Nicholson. Ogburn in view of Renck discloses every element as claimed and discussed above except the end and connector boards having a mitered joint. Nicholson teaches a pallet with a bottom deck as best seen in figure 2. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the joint between connector and end bottom deck boards by making a mitered joint as taught by Nicholson as a functional equivalent joint for a bottom boards since it has been held that a simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement involves only routine skill in the art. See MPEP § 2143(B).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0145145 to Ogburn in view of US Patent Publication 2011/0005435 to Renck as applied to claims 1 above, and further in view of US Patent 9,776,762 to De Beer. Ogburn in view of Renck discloses every element as claimed and discussed above except the support block having interesting openings and nails through the bottom boards. De Beer teaches a pallet having support blocks (50, 60, 70) with openings (72) that extend through the block as best seen in figure 1. The blocks also can be oriented so that the openings are intersecting from adjacent walls.  Nails (100) extend through the bottom boards into the support block as seen in figure 13. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Ogburn in view of Renck by replacing some support blocks with large openings and/or add clinched nails as taught by De Beer to decrease the weight of the support block while maintaining the strength. 

Response to Arguments
Applicant’s arguments filed 6/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637